Case 2:19-cv-05833-SPL--DMF Document1 Filed 12/16/19 Page 1 of 7

 

 

 

 

 

 

 

DARED  Lop@eD f
___ RECEIVED __ copy ¢
—Manticeat {kK Hoynes- TS460 40 . LL k
Name and Prisoner/Booking Number DE C 1 6 2 aig
eve . +h . : i . .

La Cousty Yeh Ave Sail GLERK U S DISTRICT COURT :
DISTRICT OF ARIZONA 3

3250 W. Lower Buckeye Road aeons BEF

Mailing Address

Phoenix, Arizona 85009
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

 

 

 

 

Mantes ba A: oy pS ;
(Full Name of Plaintiff)
Plaintiff,
CV-19-05833-PHX-SPL--DMF
v. CASE NO.
om, . (To be supplied by the Clerk)
(Abe Shobe Phroix, AZ .
wll Ni f Defendant ,
Gull Name of Defence) CIVIL RIGHTS COMPLAINT
(2) 5 BY A PRISONER
(3) 5 COOreee
Original Complaint

(4) mo , First Amended Complaint

Defendant(s). € Second Amended Complaint
[1] Check if there are additional Defendants and attach page LA listing them.

 

 

A. JURISDICTION
1. This Court has jurisdiction over this action pursuant to:

O 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
0.28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

Othe: COS CoSe C nicaga ek.

2. — Institution/city where violation occurred: Mat Catt, Céravdy Phofrix AZ S004

Revised 6/05/17 1 | 550/ 555

 
Case 2:19-cv-05833-SPL--DMF Document 1 Filed 12/16/19 Page 2 of 7

B. DEFENDANTS

lL. Name of first Defendant: Gris & OF #2, The first Defendant is employed

 

 

 

 

 

 

 

 

as:
(Position and Title) (institution)

2. Name of second Defendant: . The second Defendant is employed as:

as: at.
(Position and Title) (Institution)

3. Name of third Defendant: . The third Defendant is employed -

as: : at .

, (Position and Title) . . : : (institution)

4. Name of fourth Defendant: . The fourth Defendant is employed

as:.- at ‘ ; .
(Position and Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.
C. PREVIOUS LAWSUITS -
1. | Have you filed any other lawsuits while you were a.prisoner? O Yes wo
2. Ifyes, how many lawsuits have you filed? . Describe the previous lawsuits:
a. First prior lawsuit:
1. Parties: Vv.

2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

 

b. Second prior lawsuit:
1. Parties: v.
2, Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending’).

 

 

 

c. Third prior lawsuit:
1. Parties: Vv.
2, Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

 
Case 2:19-Cv-05833-SPL--DMF Document1 Filed 12/16/19 Page 3 of 7

D. CAUSE OF ACTION

| COUNTI
1. State the constitutional or other federal civil right that was violated: LL N20 | ey FaSered

PAL. &R denied Me. Medical Advice»

2. CountI. Identify the issue involved. Check only one. State additional issues in separate counts.

O Basic necessities _ OMail 0 Access to the court 0 Medical care
O Disciplinary proceedings O Property O Exercise of religion O Retaliation
Excessive force by an officer 0 Threat to safety 0 Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count L Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

citing legal authority or arguments.
“T Mankcoal &  HoyneS (uae Saited coh He tine OU-BB"“NWA Oe 09-24-19 inside

Mos iea9a Cac aty 44h Avé Sail  euoS Roce inside Almae an Secare Sale. ce Five
CMe cnifoemS Ofer the coac And Couaiey “Vheeus ine to mapel.S Okra wud
Poe wa \at MY Outen

 

 

White Mean fare cing,

 

 

X. did not SAC cosh € "atl, My bé8 S. Sialad Wand 16 Gloce, beklad ray reacts
Ge eucies Caen § Wwe. fev S Sed Ae due: Poe aly fy da. Reet cued fey Pee Srnec f ‘Sean

 

g “VeS ith sath  comn€ Se ek Wate Agave (id ee én Soc Hed io ) Vid €0

 

A Dore ak Seoul y ArnotdS sedcess Le) Shocking Guid pvily Pera x My sett
Ohne SS Sauaeds Aa Bide sy white bt Femeta todas aut SUE {hen Safe cel fui le.
Vow Ow iW nelly Gecute. “A Felt \nstont Cela toa bower bop Siowh Sige tiv
nace Brecon E dtuen ta Risk! OF me ty Gee umd YWaldine ‘nh e Gay &
Bote Lb ett Veaea let Yélfour L. semmembe & the (Seiad) it done on mid. of heen te ed
howds ett (See ce) Ze two S Arao o¢ Quligd ta my Feet tung | Light Headed oh'22¢¥
Pud Ary hie} Gun tere th passed the Cuelting ON Skoog Ask Sas heje & +reatment
Valle Came Stace an hale. /

Chocape, were. deao } Few hay 's loader tAxusy Ss Gente dntsa bacie Side Mipow -

\Setages ) NO Guy
Injury. State how you were injured by the actions or inactions of the Defendant(s).

ek Sot. a cbeg Seen. \.Ot/ ee: \nacleSide -tosee buen  wlobk Mnand  Srvie i Cuts

 

 

5. Administrative Remedies:
a Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? es ONo
b. Did you submit a request for administrative relief on Count I? Yes ONo
c. Did you appeal your request for relief on Count I to the highest level? oY es OG No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

 
Case 2:19-cv-05833-SPL--DMF Document1 Filed 12/16/19 Page 4 of 7

— COUNT |
1. State the constitutional or other federal civil right that was violated: i¥ WW Panis

a

2. Count EE Identify the issue involved. Check only one. State additional issues in separate counts.

U Basic necessities O Mail © Access to the court UO Medical care
C Disciplinary proceedings 0 Property O Exercise of yeliggon O Retaliation
Dist PEM VALS OAL 2 oF

 

O Excessive force byan officer O Threat to safety (wOther:

tate as briefly as possible the FACTS supporting Count IL Describe exactly what

3. Supporting. Facts. S
lated your rights. State the facts clearly in your own words without

each Defendant did or did not do that vio
citing legal authority or arguments.

aA Mant coo! kk Hoynes ith Like Redact Mot icerbes Cominiy oe crirnd Of Ai Slew nation Sinee,
My Osive\ hese on Phonise Az finns Clycago Zh teancding CightS fay child az helive The
Hiegk Cyvent took Plate an CPS Courd tows Reqatsina, a “Sdne § Se cua §
“Child Inclad She Ceuswtoro J the (066. my Qerpnd ent Perjorcding

Coe Nay é Chee facmer SQuad react member Seah

ane fun rid azith lal ne aecected me. an Aol? At time. Fhe’ Sen aes EAE.

denon he Alandes pre. on bic Be Pact cothia MOE. tHouble. Mobo r, bulley And Thua_ft the

dime Zed, Wm osreSt on Staple Sothee EY. Second turn Ex casbth ekie te & unt A altar?

\nker an Tork on Ave Ac oprah met fk hin, Shep Aasny F yelled Ad¢. cunt é. fo folk
pete, sng Ather fs facesd Ne

Ala if Bosid_Modaile Z24£ x Repacted phe day beeoe 1
Coe. os vechol Lond tict Chatting he ohot nok have ths Baae. “e246 Orn Seac OF FLAW a Lf.
Che tolkeS Pibbull 1 theo 2 While Arm conor fs j More Latrades? Ss fa foilicese

Anathec Pian min duit, Brau Police me 0 pr Bee Sevend Ae Me Ave Ashley ‘Worley Was

aw. date A Ch Phe morn fan ORE He Gleadale # éfeadIA twith  mose.

SirPo Se Ne bie Ney
aisveon fecian Coterns, Whanvie Az

 

 

 

 

 

Pou ited Z é fe wes

 

&

 

      
 

 

 

 

 

call Qhonik Price  ¢otend de Soul © Feld ablated of 5tcoun Noted On_ Over vane Ma.

mfite bud oS + Felt Seated iN pel P| ess ti Peotecd May Gel Beres fazed

by 4 White Mon o&les berm Sedue Side Sage cell More Aj Strona notidin
‘fakes Piace. Us Codie ia guethe remy there. eS Mest) Ee. ne Nh Phane Cécasd

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).
he. Eeor the Phanike Prdce. &. le fectmies ; f Shep iE ob Mecitafis Pay fa. ae se pg

x< ee ul Yet" ek yee ae fru ola ‘hed é cing Ao aa out 2 olay ade tad = the v Fs obo
dy 'f ie wee, Nave 34 Felony's dX Chart “aed I PGS) d Permetn? Pavead LZ ihentat t)
wh .

| Sear’S

5. Administrative Remedies.
a Are there any administrative remedies (grievance procedures or administrative appeels) availa at
No

- your institution?
b. Did you submit a request for administrative relief on Count II? Wy es DO No
BD Yes O No

c. Did you appeal your request for relief on Count II to the highest level? |
d If you did not submit or appeal a request for administrative relief at any level, briefly explain why you

did not.

 
 

 
Case 2:19-cv-05833-SPL--DMF Document1 Filed 12/16/19 Page 5 of 7

COUNT IT ;
1. State the constitutional or other federal civil right that was violated:. ato Ping wre Somer F ileing
“My Clam 5 Guithoud wier Peers, dowatd C pS Adtoiud >

2. Count III. Identify the issue involved. -Check only one. State additional issues in separate counts.

O Basic necessities Mail cW/Access to the court 0 Medical care
Q Disciplinary proceedings 0 Property O Exercise of religion O Retaliation

-O Excessive force byan officer 0 Threat to safety 0 Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count Ill. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments. _

a Moniceoal kk Hovin eS Memoed dea FIG. i Sheammmadiag Lads “ia @G MalicoGa
ree eo Pha é nix \ Ae 8500 4 a flew Olane. EN bering bye. couch how S& Ole dret

ie je kere & to Cankect My Oac Senet Loeesywe 05 ak Ss A Atene. Vio
CoooishS boil And Court dates ToecamentS iwtide. (he. Cowct bause Aoce ted
OV Setters .  centinfl Seem +a be geting oltesd fy Pevate.  Exnn| gia pack

fg « weet b a z
a ae a

 
     
  

¢

   

   
 

    

%

re sem Re lea Cthout #u¢ can Sen’ Other Event? —
teal plate Ho Paubile Libory On Comourtes EOS Pe Pee bye Nie be

| web Girne’ d Save to how Seaneding a the fb om biboey Cord \ vivaS ia. H&

i Teno to P\\G. Feusd Choco By tMasica0a Camvyii recéndent onl/ird. ren bere”
hence Spent! “cies “Doser bo olen le atl Gane & Setbacks, ee MY Cell Chane Cas
ooumngerd, Exit, “TS \pelivén Ssarneone 6405 [Stenina” to ¥ Ay OluceSotion 26 tefarm
My formily Mé@orbep'® h \nelive be Nallowed ‘os Y Vani: “Valice 4 he. Last fence dent
Day Onuee elale cues bepiotesl back in Kort, Cnside GtA Ave Ouotels mess cit
Mois 5S Phone Olopine (ne onatin bor Mleing Re flaedS Agent them dat-tine

hie Doi? 201g / JIS be noted {hs te my Shedd Arlen? 16

pile @ Conlon *

a

   

beh,

ieee é

 
   

    

re, Pa fet

 

   

   

i

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).
Mar Count Aat e S where fireved Nanak Guth Qugeals trysing B

  

Chonane @vents  ailiness % Phone eaeS Come Sega Pham MSde See! Seer’ Y
= gs Aeveted bu wwevlen!’ Mever Re patted Auaty

5, Administrative Remedies.
a Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? - Yes GO No
b. Did you submit a request for administrative relief on Count Il? O Yes WNo
c. Did you appeal your request for relief on Count III to the highest level? WYes ONo
d. Ifyou did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.

 
Case 2:19-cv-05833-SPL--DMF Document1 Filed 12/16/19 Page 6 of 7

E. REQUEST FOR RELIEF

State the relief you are seeking:
SE Montreal Am St foe All Firae,. Fines , COur+ Cost An lumb

te y a _dotlerts Soe l doctor bit iwsuct +o head 4 blopd
Pe eoSurl.y face iwsuty to beth _Ghetad< Naty heal, to Is eft Srnealdee
iene. susccle Ceirudice. Vatad ug @iymoltomnal déstyss on going Over

   
  

    
 
   

   
  

 

 

: ’ E B € . JS, A fi
Vens  QDecind ; / Krad wo ‘deleen ~ tals enild | \enal ly § Mente (elurh
eh PE VE. ate & Eves OC ced é 40% +e E¢

 
  

 

 

 
 

Zid

A Lf. Sodsl'e J te fils
Cum 2,00 pillon

 

I declare under penalty of perjury that the foregoing is true and correct.

 

 

Executed on _\.- Tot G 1 nderher
DATE SIGNATURE OF PLAINTIFF

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

(Attorney-s address & telephone number) ~

ADDITIONAL PAGES

All questions must be answered concistly in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and nuniber

all pages.

 
Case 2:19-cv-05833-SPL--DMF Document1 Filed 12/16/19 Page 7 of 7

MARICOPA COUNTY SHERIFF’S OFFICE
CERTIFICATION

I hereby certify that on this date 13 December 2019

In accordance with the instruction received from the inmate and the rules of this Court, I mailed the
original and one (1) copy to the Clerk of the United States District Court, District of Arizona.

I further certify that copies of the original have been forwarded to:

Hon United States District Court, District of Arizona.

 

Hon United States District Court, District of Arizona.

 

___ Attorney General, State of Arizona,

 

___ Judge Superior Court, Maricopa County, State of Arizona.

 

____ County Attorney, Maricopa County, State of Arizona

 

 

___ Public Defender, Maricopa County, State of Arizona

___ Attorney

 

— Other

 

 

 

o Shy B3527

Legal Support Specialist Signature S/N

INMATE LEGAL SERVICES
Maricopa County Sheriffs Office
3250 W. Lower Buckeye Rd.
Phoenix, AZ 85009

USDC Certification 5/20/19
